Opinion issued September 13, 2016




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-16-00464-CV
                           ———————————
                         TARRIS WOODS, Appellant
                                        V.
                       SANDRA T. KENNER, Appellee



                     On Appeal from the Probate Court
                           Galveston County, Texas
                     Trial Court Case No. PR-0075144-A



                         MEMORANDUM OPINION

      Appellant, Tarris Woods, representing that he no longer desires to pursue his

appeal, has filed an unopposed motion to dismiss the appeal. No other party has
filed a notice of appeal, and no opinion has issued. See TEX. R. APP. P. 42.1(a)(1),

(c).

       Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1); 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Keyes, and Brown.




                                         2